MEMORANDUM **
California state prisoner Mario Rene Rubio appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Rubio contends that his prison disciplinary proceedings violated his due process rights because there was insufficient evidence to support the hearing officer’s finding that Rubio engaged in mutual combat. This contention fails because “some evidence” in the record supports the finding. See Superintendent, Massachusetts Correctional Institution, Walpole v. Hill, 472 U.S. 445, 455, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.